Bassett, C. J.
There are two points for your consideration: first, whether there was a general or special property in Burton Cannon; second, whether Job Smith took the property out of the possession of B. Cannon with a mind to steal it. In order to convict this defendant you should be convinced Burton Cannon had either a general or special property in the Negro. It is true a man may be guilty of stealing the goods of a person unknown, but then it should be so laid. I apprehend that wherever a man has lost the possession of goods, and another has possession tortiously, the owner may take the possession if he does not commit a breach of the peace. But you are to consider whether B. Cannon had a genéral or a special property in the Negro, secondly whether defendant took the property feloniously.
Verdict, not guilty.